[Letterhead of Movado Group, Inc.] February 14, 2013 VIA EDGAR Mr. Andrew D. Mew United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Form 10-K for the Fiscal Year Ended January 31, 2012 Definitive Proxy Statement on Schedule 14A Filed May 4, 2012 File number 1-16497 Dear Mr. Mew, This letter is submitted on behalf of Movado Group, Inc. (the “Company”) in response to the comments of the staff of the Division of Corporate Finance (the ”Staff”) of the Securities and Exchange Commission (the “Commission”) with respect to the Company’s Form 10-K for the fiscal year ended January 31, 2012 (the “Form 10-K”) filed on March 30, 2012 and the Definitive Proxy Statement on Schedule 14A (the “Proxy”) filed on May 4, 2012, as set forth in your letter dated January 30, 2013 to Sallie A. DeMarsilis (the “Comment Letter”). For reference purposes, the text to the Comment Letter has been reproduced herein with responses below each numbered comment.For your convenience, we have italicized the reproduced Staff comments from the Comment Letter, and we have bolded the headings of our responses thereto.Unless otherwise indicated, page references in the descriptions of the Staff’s comments and our responses refer to the Form 10-K and the Proxy.All capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Form 10-K and Proxy, as applicable. As discussed herein, the Company respectfully requests that compliance with Comments 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14 not require that the Company file an amendment to its annual report on Form 10-K for its fiscal year ended January 31, 2012.The Company expects to file an annual report on Form 10-K for its fiscal year ended January 31, 2013 by March 26, 2013 and will comply with these requirements in that filing. 1 Form 10-K for the Fiscal Year Ended January 31, 2012 Item 1A. Risk Factors, page 12 If the Company loses any of its license agreements ., page 15 1. In an appropriate place in your disclosure, please revise to disclose the relative materiality of each license agreement to your business, as applicable. Specifically, if your revenues reflect a greater dependency on a particular license agreement, please disclose as much. In this regard, it’s unclear to us how much of your revenues are derived from your own brands as opposed to your licensed brands. Response to Comment No. 1 The Company has never previously disclosed specific financial information about its individual license agreements including contractual minimum sales levels, required advertising expenditure, minimum royalties or royalty percentages, nor has the Company previously disclosed actual performance on an individual licensed brand level.The Company believes that disclosure of such financial information will put it at a competitive disadvantage when negotiating new license agreements with its licensors and potential changes to such agreements.The total licensed brand business in aggregate represents a material portion of the Company’s net sales.Future filings will be amended to include the percentage of the Company’s revenues derived from its total licensed brand business in this risk factor. Historical Disclosures The Company has the right to produce, market and distribute watches under the brand names of ESQ, Coach, Tommy Hilfiger, HUGO BOSS, Juicy Couture, Ferrari and Lacoste pursuant to license agreements with the respective owners of those trademarks.There are certain minimum royalty payments as well as other requirements associated with these agreements.Failure to meet any of these requirements could result in the loss of the license.Additionally, after the term of any license agreement has concluded, the licensor may decide not to renew with the Company.Any loss of one or more of the Company’s licenses could result in loss of future revenues which could adversely affect its financial condition. Future Disclosures The Company has the right to produce, market and distribute watches under the brand names of ESQ, Coach, Tommy Hilfiger, HUGO BOSS, Juicy Couture, Ferrari and Lacoste pursuant to license agreements with the respective owners of those trademarks.There are certain minimum royalty payments as well as other requirements associated with these agreements.Failure to meet any of these requirements could result in the loss of the license.Additionally, after the term of any license agreement has concluded, the licensor may decide not to renew with the Company.For the fiscal year ended January 31, 2012, the above mentioned licensed brands represented approximately 46% of the Company’s net sales.All of the above mentioned licensed brands are significant to the Company.The loss of one or more of the Company’s licenses could result in loss of future revenues which could adversely affect its financial condition. 2 If the Company is unable to maintain existing space or to lease new space ., page 16 2. We note that you identify risks associated with not completing construction in new retail stores. Please discuss what plans you have to complete construction in new retail stores in the near future, including the number of stores and planned timeframes for completion. Response to Comment No. 2 The Company will revise future disclosures to provide the number of stores and planned timeframes in connection with completing construction in new retail stores. Historical Disclosures If the Company is unable to maintain existing space or to lease new space for its retail stores in prime outlet center locations or is unable to complete construction on a timely basis, the Company’s ability to achieve favorable results in its retail business could be adversely affected. The Company’s outlet stores are strategically located in top outlet centers in the United States, most of which are located near vacation destinations.If the Company cannot maintain and secure locations in prime outlet centers for its outlet stores, it could jeopardize the operations of the stores and business plans for the future. Additionally, if the Company cannot complete construction in new stores within the planned timeframes, cost overruns and lost revenue could adversely affect the profitability of the retail segment. Future Disclosures If the Company is unable to maintain existing space or to lease new space for its retail stores in prime outlet center locations or is unable to complete construction on a timely basis, the Company’s ability to achieve favorable results in its retail business could be adversely affected. The Company’s outlet stores are strategically located in top outlet centers in the United States, most of which are located near vacation destinations.If the Company cannot maintain and secure locations in prime outlet centers for its outlet stores, it could jeopardize the operations of the stores and business plans for the future. Additionally, if the Company cannot complete construction in new stores within the planned timeframes, cost overruns and lost revenue could adversely affect the profitability of the retail segment. The Company on average plans for two to three new stores or renovations per fiscal year. The average time required to build-out or renovate each store and open it after delivery of possession is generally less than 60 days. 3 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 28 3. We note your disclosure on page 26 that “[a]pproximately 50% of the Company’s total sales are from international markets,” and that you discussed the consumer markets in Northern Europe and Southern Europe relative to your business during your earning conference call for the second quarter of 2013. Please describe the relative contribution to revenue of the various geographic locations where you do business, consistent with Item 101(d) of Regulation S-K. We note that it appears that you provide much of this information in Note 14 to the financial statements; you may cross-reference this information pursuant to Item 101(d)(2) of Regulation S-K. Response to Comment No. 3 The Company will revise future disclosures to provide relative contributions to revenue of the various geographic regions. Historical disclosures, page 28 & 95 Approximately 50% of the Company’s total sales are from international markets, and therefore reported sales made in those markets are affected by foreign exchange rates. The Company’s international sales are billed in local currencies (predominantly Euros and Swiss francs) and translated to U.S. dollars at average exchange rates for financial reporting purposes. The Company divides its business into two major geographic locations: United States operations, and International, which includes the results of all other Company operations.The allocation of geographic revenue is based upon the location of the customer.The Company’s international operations are principally conducted in Europe, Asia, Canada, the Middle East, South America and the Caribbean.The Company’s international assets are substantially located in Switzerland. Future disclosures Approximately 50% of the Company’s total sales are from international markets (see Note 14 to the Consolidated Financial Statements), and therefore reported sales made in those markets are affected by foreign exchange rates. The Company’s international sales are billed in local currencies (predominantly Euros and Swiss francs) and translated to U.S. dollars at average exchange rates for financial reporting purposes. The Company divides its business into two major geographic locations: United States operations, and International, which includes the results of all other Company operations.The allocation of geographic revenue is based upon the location of the customer.The Company’s international operations are principally conducted in Europe/Middle East, Asia and the Americas which account for 27.8%, 9.9%, and 9.8%, respectively, of the Company’s total sales.Substantially all of the Company’s international assets are located in Switzerland. 4 Critical Accounting Policies and Estimates, page 30 Revenue Recognition, page 31 4. Please explain and disclose your policy for product returns. In addition, please separately present the allowance for sales returns in Schedule II on page S-1 rather than aggregating them with allowance for doubtful accounts. Response to Comment No. 4 The Company accepts limited product returns and permits the return of damaged or defective products. The Company will break out the Allowance for Doubtful accounts, Sales Returns and Other Allowances on Schedule II of page S-1 for future filings. Historical Schedule II Description Balance at beginning of year Net provision charged to operations Currency revaluation Net write-offs Balance at end of year Year ended January 31, 2012: Doubtful accounts, returns and allowances $ $ $
